Sunvalley Solar Inc.

398 Lemon Creek Suite A, Walnut. CA 91789

Tel: (909)598-0618 Fax: (909)598-6633

 

 

 

Date: 4/4/2013

 

Private Loan Agreement

 



Due to the rapid business development; the Company needs funds for operation and
inventory purchase. The Board of Directors authorize Hangbo Yu (General
Manager), on behalf of the Company, to sign a short term loan agreement with
James Zhang (shareholder/CEO). The loan amount is $50,000. The start day will be
the day that $50,000 is transferred to the Company's account. The annual
interest for this short-term loan is $6.50% and the term of this loan should be
less than a year.



 

 

Borrower:

 

/s/ Hangbo Yu

Hangbo Yu, General Manager

Sunvalley Solar Inc.

 

 

 

Lender:

 

/s/ James Zhang

James Zhang

 